Citation Nr: 9903428	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-18 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran timely 
appealed that adverse determination.  

In May 1996, the veteran testified at a personal hearing held 
at the RO.  During the hearing, he related events and 
experiences he claimed occurred while he was in Vietnam, 
which he maintained precipitated his PTSD.  


REMAND

Service connection for PTSD requires (1) a clear diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  

A June 1995 VA examiner diagnosed PTSD.  Significantly, 
however, the examiner did not specify the particular 
stressor(s) underlying the diagnosis.  Various stressors 
reported by the veteran during the course of the appeal 
include (1) coming under sniper fire, (2) being subject to 
enemy fire when he rode shotgun to pick up supplies, and (3) 
assisting in mine sweeps, and (4) performing perimeter duty, 
all while stationed in Con Tien; and (5) the death of his 
company commander, Michael Charles Wunsch, on July 28, 1969.  
In a November 1995 statement, the veteran indicated that the 
death of his company commander was particularly stressful to 
him, since his own father had been killed in Korea. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98. 

A determination of combat status is to be made on the basis 
of the evidence of record, and that status may be determined 
through the receipt of certain recognized military citations, 
service department records, or other supportive evidence.  
Id. However, mere presence in a combat zone or the reporting 
of indirect experiences of an individual while there are not 
sufficient to show that the veteran engaged in combat with 
the enemy.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the record does not clearly reflect that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records show that he was in the Marine 
Corps and served in Vietnam, with the 3d Tank Battalion, 3d 
Marine Division, Fleet Marine Force, from March 1969 to late 
September 1969.  While his "Combat History" indicates that 
he served in direct support of various operations, his 
military occupational specialty (MOS) was cook, not one 
typically associated with combat.  Furthermore, he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  However, none of those 
awards are among those typically recognized by VA as 
indicative of service in combat, per se, such as the Purple 
Heart Medal or Combat Infantryman Badge.  See 38 C.F.R. 
§ 3.340(f).  

The provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUEL M21-1) pertaining to the adjudication of PTSD provide 
that where records available to the rating board do not 
provide objective or supportive evidence of the alleged in-
service traumatic stressor, it is necessary to develop this 
evidence.  The Board finds that further development to 
corroborate the veteran's claimed in-service stressful events 
is warranted.  Although veteran provided a specific name and 
date regarding the death of his company commander, the RO has 
not forwarded such information to the Commandant of the 
Marine Corps Headquarters, or any other source, in an attempt 
to verify this event.  Moreover, the veteran should be 
provided another opportunity to provide more details 
concerning his other purported stressors to permit 
independent verification of those events.  The veteran also 
should be afforded an opportunity to submit lay statements 
from former service comrades regarding his claimed stressful 
in-service events.  However, with respect to corroboration of 
the claimed in-service events, the Board would point out that 
the United States Court of Veterans Appeals has held that 
requiring corroboration of every detail of a claimed 
stressful event, including the veteran's personal 
participation, is defining "corroboration" too narrowly.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In the event that combat action or a specific stressful event 
is corroborated, the veteran should undergo further VA 
examination to determine whether, on the basis of such 
event(s), the veteran meets current diagnostic criteria for 
PTSD.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

1. The RO should again request the 
veteran to provide, if possible, an 
additional statement containing as much 
detail and information as possible 
concerning the specifics (i.e., the who, 
what, when and where facts) of the combat 
action/stressful events that he claims he 
experienced in during active military 
service in Vietnam. It is essential that 
his statement includes a full, clear and 
understandable description of the events 
in question, and that it 
contains identifying information 
concerning any other individuals who 
purportedly were involved.  The veteran 
must specify whether any of the 
individuals that he identifies were 
wounded or killed in Vietnam, whether he 
personally witnessed their injuries or 
death, or learned of their tragedies 
through other means, and whether any of 
them have other information that could 
corroborate his allegations of stressful 
experiences in Vietnam.  When identifying 
these individuals, the veteran should 
provide their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred, and 
the type and location of the incidents, 
etc.  The veteran should also submit to 
the RO any statements from any 
individuals, particularly, former service 
comrades, who can corroborate his claimed 
combat/stressful experiences in service.

2.  The RO should undertake efforts to 
corroborate the death of the veteran's 
company commander, and, if sufficient 
information is provided to conduct a 
meaningful and worthwhile search, to 
corroborate the veteran's other claimed 
stressful experiences.  The RO should 
contact all appropriate means, including, 
but not limited to, contacting the 
National Archives and Records 
Administration (NARA) and the Commandant 
of the Marine Corps, Headquarters, United 
States Marine Corps, Code MMRB, Quantico, 
Virginia 22134-0001.  This may require 
that the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

3.  Following receipt of a response from 
the Commandant of the Marine Corps, or 
any and all other entity(ies) contacted, 
the RO should prepare a report detailing 
the nature of any combat action (to which 
a purported stressor is related) and/or 
specific stressful event(s) established 
by the record, associate the report with 
the record, and proceed with the 
development requested in paragraph 4, 
below.  If however, no claimed combat 
action/stressful event is corroborated, 
the RO should skip the development 
requested in paragraphs 4 and 5, and 
proceed with the development requested in 
paragraph 6.  

4.  After the above development is 
completed, the veteran should be examined 
by a psychiatrist to determine whether 
the veteran currently suffers from 
service-related PTSD.  All tests and 
studies deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  However, the examiner is 
instructed that only the corroborated 
combat action/stressor(s) referred to in 
the report referred to paragraph 3 may be 
relied upon in determining whether the 
veteran currently has PTSD due to 
military service.  If a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is 
deemed appropriate, whether in lieu of or 
in addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and service 
as well as its relationship, if any, 
to PTSD.  The report of the examination 
must include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

6.  The RO should thereafter review the 
veteran's claim for service connection 
for PTSD, on the basis of all pertinent 
evidence of record and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decision, addressing all issues and 
concerns that were noted in this REMAND.  

7.  If the benefits requested by the 
veteran continue to be denied, then he, 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence (to include any supporting 
statements from his former service comrades relating to the 
veteran's service colleagues who were reportedly killed in 
Vietnam) and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


